DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (7,189,432).
Chiang teaches a method of controlling an ALD device comprising:
- a reaction chamber with an exhaust line and a valve – see Fig. 1 and related text, further col 14, line 65- col 15, line 35 wherein the throttle valve is described,
- Chiang further teaches a first dose state, represented in Figs. 37 and 38, wherein:
	- there is a first flow conductance state per 37/38(b) during the first dose 416 shown in Fig. 37/38(a) – as per the citation, the valve is controlled to control the pressure and conductance, and also 
	- for a purge state of the ALD device, providing a second flow conductance with a second pressure, see purge pulse B and related conductance and pressure.
	The steps of pulsing a first reactant and purge are carried out as per the noted figures.  It is understood that the described valve is in a particular setting to carry out each of the steps – though it is noted that the claim does not actually require the first and second valve and/or conductance settings to be different than each other.
In regard to determining the settings, in as much as the determination is a mental step, it is understood that at some point the settings in the noted figures have been determined.  This goes further for predetermined and selected settings – wherein the timeline for “predetermination” is not set and must be set before the process is performed the prior art steps/setpoints are considered predetermined.
	Regarding claim 2, the pressure during the dose state is the same as the pressure of a portion of the purge state as per the figures.
	Regarding claim 7, as the setting is changed between does and purge – and there is no other state in between, it is understood that there are a multitude of settings that the valve necessarily passes through at and between each state.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (2005/0016956).
Lui teaches an ALD device and method comprising:
- a reactor assembly including a substrate, see Fig. 4 and related text,
- an exhaust line in fluid communication with the reaction chamber, see exhaust line including valve 434 [0057], 
- the process includes a dose and a purge, see [0003-07], throughout specification and related to Fig. 4, the two gases are pulsed as claimed and the pressure is controlled – as such, there are first and second flow conductance related to the dose and purge, there are not further claim requirements on the control of the system – the conductance and pressures are operably the same and/or different, and therefore taught by Liu.
	The arguments made above are further applied to this rejection 
	Regarding claim 6, Liu further teaches an open loop system [0050].
	Regarding claim 7, as the setting is changed between does and purge – and there is no other state in between, it is understood that there are a multitude of settings that the valve necessarily passes through at and between each state.

Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ronsse (2003/0101938). 
	Regarding claim 3, the device of Chiang includes a susceptor and loading chamber – wherein the loading chamber is considered the area below the process chamber – see portion below ESC 50.  
In regard to the pressure, Chiang indicates per the noted figures a control of the pressure but does not provide details on measurements.   Ronsse teaches that pressure transducers are applied in multiple areas of a system to measure pressure [0084].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the transducers of Ronsse in the apparatus of Chiang as Chiang teaches controlling pressure and therefore implies, or at least is open to, measuring it and Ronsse teaches that it is useful to measure pressure in a plurality of areas using transducers.  In regard to the measuring of pressures, initially, the measuring of a pressure for multiple points is a mental step in the sense that the plurality of gas loads are not specifically a portion of the claimed ALD process.  By carrying out any number of processes, understood by the teachings, the measurement of pressures of a plurality of gas loads is met.  Alternatively, Chiang teaches at least several pressures per the noted figures.  Since the system is desirably controlled to those pressures, it is understood that there was some type of measurement in order to determine the valve position.  
Regarding claim 4, since Chiang teaches a multiple number of points for pressure control as per Figs. 37 and 38, it is understood that it involves a look up table.  Since the use of such a table is a mental step, wherein Chiang carries out the claimed process steps as per claims 1 and 3, it is understood there is an LUT in some manner.
	Regarding claim 5, wherein the determining and use of an LUT is a mental step – Chiang determines a conductance setting as per the noted figures and therefore applies such a process as claimed.
	
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Ronsse (2003/0101938) and Yoo (2007/0009658).
The teachings of Chiang and Ronsse are applied above, if it were determined that a ‘look up table’ is not sufficiently taught by Ronsse, the teachings of Yoo are further applied.  Yoo teaches that it Is known to control an exhaust valve by data in a look up table [0057].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the LUT of Yoo in the method of Chiang and Ronsse as it would be an effective manner of applying information from a plurality of setpoints of a valve in relation to the chamber reaction such as conductance.  The LUT is specifically required in claim 4 but the plurality of gas loads of claim 3 is further taught by the LUT of Yoo.  Claim 5 is further taught by the combination as one would utilize the LUT in all process steps such as those of different conductance per Chiang.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  The 102 rejections are maintained.  Applicants argue that the prior art references do not teach a predetermined flow conductance, but the office does not agree.  Both references teach a certain flow conductance, and therefore it is held that this is “predetermined” wherein there is necessarily some determination made as to what those values should be (either directly or indirectly) and there is no particular time frame required for such a predetermination.  The references include conductance settings therefore there is some amount of predetermination.
Applicants argue that Chiang fails to teach a loading chamber because it is physically impossible to position the ESC in that area.  The Office maintains the position because no such requirement is made per the claim – the area is capable of gas loading and therefore meets the requirement of a loading chamber.  Applicants can incorporate more structure and overcome such interpretation.  Arguments over measuring pressure in the same chamber are therefore also unpersuasive.
In regard to a look up table with gas loads – the Office maintains the position taken.  A look up table is a concept and not a physical element – but, in any case since Chiang teaches more than one point, there is necessarily some form of “look up table” wherein multiple points are included.  There is no specific format or manner of applying a look up table so that even having a system that includes two different set points and/or results necessarily includes a look up table in that a value is determined that from a set of set points or data.
In regard to the arguments over Yoo, the Office again maintains.  Yoo teaches a reference table, and particularly wherein looking up a value in a table is in any case a metal step – such a step that is operably performed by a person and to the extent that the claims include a setpoint as required, the limitations are met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715